Exhibit No. 10(a)(*)

 

The CORPORATEplan for RetirementSM
EXECUTIVE PLAN

 

Adoption Agreement

 

IMPORTANT NOTE

 

This document has not been approved by the Department of Labor, the Internal
Revenue Service or any other governmental entity. An Employer must determine
whether the plan is subject to the Federal securities laws and the securities
laws of the various states. An Employer may not rely on this document to ensure
any particular tax consequences or to ensure that the Plan is “unfunded and
maintained primarily for the purpose of providing deferred compensation to a
select group of management or highly compensated employees” under the Employee
Retirement Income Security Act with respect to the Employer’s particular
situation. Fidelity Management Trust Company, its affiliates and employees
cannot and do not provide legal or tax advice or opinions in connection with
this document. This document does not constitute legal or tax advice or opinions
and is not intended or written to be used, and it cannot be used by any
taxpayer, for the purposes of avoiding penalties that may be imposed on the
taxpayer. This document must be reviewed by the Employer’s attorney prior to
adoption.

 

Plan Number: 44352

 

ECM NQ 2007 AA

(07/2007)

 

10/29/2008

 

© 2007 Fidelity Management & Research Company

 

--------------------------------------------------------------------------------


 

ADOPTION AGREEMENT

ARTICLE 1

 

1.01                           PLAN INFORMATION

 

(a)             Name of Plan:

 

This is the Regis Corporation Executive Retirement Savings Plan (the “Plan”).

 

(b)                                     Plan Status (Check one.):

 

(1)                                 Adoption Agreement effective date:
11/15/2008.

 

(2)                                 The Adoption Agreement effective date is
(Check (A) or check and complete (B)):

 

(A)                              o                               A new Plan
effective date.

 

(B)                                x                             An amendment
and restatement of the Plan. The original effective date of
the Plan was: 7/24/1988.

 

(c)                                  Name of Administrator, if not the Employer:

 

 

1.02                           EMPLOYER

 

(a)                                        Employer Name:  Regis Corporation

 

(b)                                       The term “Employer” includes the
following Related Employer(s) (as defined in Section 2.01(a)(25)) participating
in the Plan:

 

 

1

--------------------------------------------------------------------------------


 

1.03                           COVERAGE

 

(Check (a) and/or (b).)

 

(a)                                  x The following Employees are eligible to
participate in the Plan (Check (1) or (2)):

 

(1)                   o Only those Employees designated in writing by the
Employer, which writing is hereby incorporated herein.

 

(2)                   x Only those Employees in the eligible class described
below:

 

All Company officers and all Highly Compensated Employees as defined in Code
Section 414(q), except those who the Administrator determines would not be
considered a member of a select group of management or a highly compensated
employee within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA.

 

(b)                                 o The following Directors are eligible to
participate in the Plan (Check (1) or (2)):

 

(1)                   o Only those Directors designated in writing by the
Employer, which writing is hereby incorporated herein.

 

(2)                   o All Directors, effective as of the later of the date in
1.01(b) or the date the Director becomes a Director.

 

(Note: A designation in Section 1.03(a)(1) or Section 1.03(b)(1) or a
description in Section 1.03(a)(2) must include the effective date of such
participation.)

 

1.04                           COMPENSATION

 

(If Section 1.03(a) is selected, select (a) or (b). If Section 1.03(b) is
selected, complete (c))

 

For purposes of determining all contributions under the Plan:

 

(a)                                  o Compensation shall be as defined, with
respect to Employees, in the                 Plan maintained by the Employer:

 

(1)                   o to the extent it is in excess of the limit imposed under
Code section 401(a)(17).

 

(2)                   o notwithstanding the limit imposed under Code section
401(a)(17).

 

(b)                                 x Compensation shall be as defined in
Section 2.01(a)(9) with respect to Employees (Check (1), and/or (2) below, if,
and as, appropriate):

 

(1)                   x but excluding the following:

 

2

--------------------------------------------------------------------------------


 

Overtime Pay, Commissions, The value of a qualified or a non-qualified stock
option granted to an Employee by the Employer to the extent such value is
includable in the Employee’s taxable income, Severance Pay and Third Party
Payments of Sick Pay.

 

(2)                   o but excluding bonuses, except those bonuses listed in
the table in Section 1.05(a)(2).

 

(c)                                  o Compensation shall be as defined in
Section 2.01(a)(9)(c) with respect to Directors, but excluding the following:

 

 

1.05                    CONTRIBUTIONS ON BEHALF OF EMPLOYEES

 

(a)                                          Deferral Contributions (Complete
all that apply):

 

(1)          x                        Deferral Contributions. Subject to any
minimum or maximum deferral amount provided below, the Employer shall make a
Deferral Contribution in accordance with, and subject to, Section 4.01 on behalf
of each Participant who has an executed salary reduction agreement in effect
with the Employer for the applicable calendar year (or portion of the applicable
calendar year).

 

Deferral Contributions

 

Dollar Amount

 

% Amount

 

Type of Compensation

 

Min

 

Max

 

Min

 

Max

 

Base-Salary

 

 

 

 

 

0

 

100

 

 

(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

(2)          x                        Deferral Contributions with respect to
Bonus Compensation only. The Employer requires Participants to enter into a
special salary reduction agreement to make Deferral Contributions with respect
to one or more Bonuses, subject to minimum and maximum deferral limitations, as
provided in the table below.

 

 

 

Treated As

 

Dollar Amount

 

% Amount

 

Deferral Contributions
Type of Bonus

 

Performance
Based

 

Non-
Performance
Based

 

Min

 

Max

 

Min

 

Max

 

Incentive Compensation

 

Yes

 

 

 

 

 

 

 

0

 

100

 

 

3

--------------------------------------------------------------------------------


 

 

(Note: With respect to each type of Bonus, list the minimum and maximum dollar
amounts or percentages as whole dollar amounts or whole number percentages. In
the event a bonus identified as a Performance-based Bonus above does not
constitute a Performance-based Bonus with respect to any Participant, such Bonus
will be treated as a Non-Performance-based Bonus with respect to such
Participant.)

 

 

 

(b)

Matching Contributions (Choose (1) or (2) below, and (3) below, as applicable):

 

 

 

(1)

x

The Employer shall make a Matching Contribution on behalf of each Employee
Participant in an amount described below:

 

 

 

 

 

 

(A)

o       % of the Employee Participant’s Deferral Contributions for the calendar
year.

 

 

 

 

 

 

(B)

o The amount, if any, declared by the Employer in writing, which writing is
hereby incorporated herein.

 

 

 

 

 

 

(C)

x Other:

The Employer shall make a Matching Contribution on each deferral of salary or
bonus compensation made by a Participant who is an officer of the Corporation in
an amount equal to the following percentage of the officer’s salary and/or bonus
contribution for the applicable period:

Senior Vice Presidents —25%

Chief Operating Officers — 20%

Vice Presidents — 10%

 

 

 

 

 

 

(2)

o

Matching Contribution Offset. For each Employee Participant who has made
elective contributions (as defined in 26 CFR section 1.401(k)-6 (“QP
Deferrals”)) of the maximum permitted under Code section 402(g), or the maximum
permitted under the terms of the                         Plan (the “QP”), to the
QP, the Employer shall make a Matching Contribution in an amount equal to
(A) minus (B) below:

 

 

 

 

 

 

(A)

The matching contributions (as defined in 26 CFR section 1.401(m)-1 (a)(2) (“QP
Match”)) that the Employee Participant would have received under the QP on the
sum of the Deferral Contributions and the Participant’s QP Deferrals, determined
as though—

 

 

 

 

 

 

 

·

no limits otherwise imposed by the tax law applied to such QP match; and

 

 

 

·

the Employee Participant’s Deferral Contributions had been made to the QP.

 

 

 

 

 

 

(B)

The QP Match actually made to such Employee Participant under the QP for the
applicable calendar year.

 

4

--------------------------------------------------------------------------------


 

Provided, however, that the Matching Contributions made on behalf of any
Employee Participant pursuant to this Section 1.05(b)(2) shall be limited as
provided in Section 4.02 hereof.

 

 

(3)

x

Matching Contribution Limits (Check the appropriate box (es)):

 

 

 

 

 

 

(A)

x

Deferral Contributions in excess of       % of the Employee Participant’s
Compensation for the calendar year shall not be considered for Matching
Contributions. See Attachment B.

 

 

 

 

 

 

 

(B)

x

Matching Contributions for each Employee Participant for each calendar year
shall be limited to $                            . See Attachment B.

 

 

 

 

(c)

Employer Contributions

 

 

 

 

 

 

(1) x

Fixed Employer Contributions. The Employer shall make an Employer Contribution
on behalf of each Employee Participant in an amount determined as described
below:

 

 

 

 

 

For each Employer fiscal year (July 1 through June 30) that the Employer
provides certain executive Employee Participants with a perquisite account under
the Regis Corporation Executive Perquisite Program (the “Perk Plan
Participants”), the Employer shall make a fixed Employer Contribution (in
addition to the discretionary Employer Contribution for such fiscal year, if
any) on behalf of the Perk Plan Participants who elect to defer a portion of
their perquisite account. The amount of the fixed Employer Contribution on
behalf of each such Perk Plan Participant shall be equal to the amount
designated by written election made no later than the last day of the prior
fiscal year.

 

 

 

 

(2) x

Discretionary Employer Contributions. The Employer may make Employer
Contributions to the accounts of Employee Participants in any amount (which
amount may be zero), as determined by the Employer in its sole discretion from
time to time in a writing, which is hereby incorporated herein.

 

 

 

1.06

CONTRIBUTIONS ON BEHALF OF DIRECTORS

 

 

 

 

(a)   o

Director Deferral Contributions

 

 

 

 

 

 

 

The Employer shall make a Deferral Contribution in accordance with, and subject
to, Section 4.01 on behalf of each Director Participant who has an executed
deferral agreement in effect with the Employer for the applicable calendar year
(or portion of the applicable calendar year), which deferral agreement shall be
subject to any minimum and/or maximum deferral amounts provided in the table
below.

 

5

--------------------------------------------------------------------------------


 

Deferral Contributions

 

Dollar Amount

 

% Amount

 

Type of Compensation

 

Min

 

Max

 

Min

 

Max

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Note: With respect to each type of Compensation, list the minimum and maximum
dollar amounts or percentages as whole dollar amounts or whole number
percentages.)

 

(b) Matching and Employer Contributions:

 

(1)          o          Matching Contributions. The Employer shall make a
Matching Contribution on behalf of each Director Participant in an amount
determined as described below:

                                                                                                                                                                    

                                                                                                                                                                    

 

(2)          o          Fixed Employer Contributions. The Employer shall make an
Employer Contribution on behalf of each Director Participant in an amount
determined as described below:

                                                                                                                                                                    

                                                                                                                                                                    

 

(3)          o          Discretionary Employer Contributions. The Employer may
make Employer Contributions to the accounts of Director Participants in any
amount (which amount may be zero), as determined by the Employer in its sole
discretion from time to time, in a writing, which is hereby incorporated herein.

 

6

--------------------------------------------------------------------------------


 

1.07          DISTRIBUTIONS

 

The form and timing of distributions from the Participant’s vested Account shall
be made consistent with the elections in this Section 1.07.

 

(a) (1) Distribution options to be provided to Participants

 

 

 

 

(A) Specified
Date

 

(B) Specified
Age

 

(C) Separation
From Service

 

(D) Earlier of
Separation or
Age

 

(E) Earlier of
Separation or
Specified Date

 

(F) Disability

 

(G)
Change
in
Control

 

(H) Death

Deferral Contribution

 

x Lump Sum
x Installments

 

o Lump Sum
o Installments

 

x Lump Sum
x Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump
Sum

 

o Lump Sum
o Installments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Matching Contributions

 

x Lump Sum
x Installments

 

o Lump Sum
o Installments

 

x Lump Sum
x Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump
Sum

 

o Lump Sum
o Installments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer Contributions

 

x Lump Sum
x Installments

 

o Lump Sum
o Installments

 

x Lump Sum
x Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump Sum
o Installments

 

o Lump
Sum

 

o Lump Sum
o Installments

 

(Note: If the Employer elects (F), (G), or (H) above, the Employer must also
elect (A), (B), (C), (D), or (E) above, and the Participant must also elect (A),
(B), (C), (D), or (E) above. In the event the Employer elects only a single
payment trigger and/or payment method above, then such single payment trigger
and/or payment method shall automatically apply to the Participant. If the
employer elects to provide for payment upon a specified date or age, and the
employer applies a vesting schedule to amounts that may be subject to such
payment trigger(s), the employer must apply a minimum deferral period, the
number of years of which must be greater than the number of years required for
100% vesting in any such amounts. If the employer elects to provide for payment
upon disability and/or death, and the employer applies a vesting schedule to
amounts that may be subject to such payment trigger, the employer must also
elect to apply 100% vesting in any such amounts upon disability and/or death.)

 

(2)                      x                           A Participant incurs a
Disability when the Participant (Check at least one if
Section 1.07(a) (1) (F) or if Section 1.08(e) (3) is elected):

 

(A)                                   o  is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.

 

(B)                                     x is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a

 

7

--------------------------------------------------------------------------------


 

continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Employer.

 

(C)                                     o is determined to be totally disabled
by the Social Security Administration or the Railroad Retirement Board.

 

(D)                                    o is determined to be disabled pursuant
to the following disability insurance program:                the definition of
disability under which complies with the requirements in regulations under Code
section 409A.

 

(Note: If more than one box above is checked, then the Participant will have a
Disability if he satisfies at least one of the descriptions corresponding to one
of such checked boxes.)

 

8

--------------------------------------------------------------------------------


 

(3)        x       Regardless of any payment trigger and, as applicable, payment
method, to which the Participant would otherwise be subject pursuant to
(1) above, the first to occur of the following Plan-level payment triggers will
cause payment to the Participant commencing pursuant to Section 1.07(c)(1) below
in a lump sum, provided such Plan-level payment trigger occurs prior to the
payment trigger to which the Participant would otherwise be subject.

 

Payment Trigger

 

(A)                              x Separation from Service prior to: Attainment
of Normal Retirement Age of 50.

(B)                                o Separation from Service

(C)                                x Death

(D)                               x Change in Control

 

(b)                            Distribution Election Change

 

A Participant

 

(1)          x                                       shall

(2)          o                                         shall not

 

be permitted to modify a scheduled distribution election in accordance with
Section 8.01(b) hereof.

 

(c)                             Commencement of Distributions

 

(1)                                  Each lump sum distribution and the first
distribution in a series of installment payments (if applicable) shall commence
as elected in (A), (B) or (C) below:

 

(A)           x

Monthly on the 1st day of the month which day next follows the applicable
triggering event described in 1.07(a).

(B)             o

Quarterly on the          day of the following months           ,
                  ,                 , or                  (list one month in
each calendar quarter) which day next follows the applicable triggering event
described in 1.07(a).              

(C)             o

Annually on the            day of            (month) which day next follows the
applicable triggering event described in 1.07(a).

 

(Note: Notwithstanding the above: a six-month delay shall be imposed with
respect to certain distributions to Specified Employees; a Participant who
chooses payment on a Specified Date will choose a month, year or quarter (as
applicable) only, and payment will be made on the applicable date elected in
(A), (B) or (C) above that falls within such month, year or quarter elected by
the Participant.)

 

9

--------------------------------------------------------------------------------


 

(2)                                  The commencement of distributions pursuant
to the events elected in Section 1.07(a)(1) and Section 1.07(a)(3) shall be
modified by application of the following:

 

(A)      o                               Separation from Service Event Delay —
Separation from Service will be treated as not having occurred for      months
after the date of such event.

 

(B)        o                               Plan Level Delay — all distribution
events (other than those based on Specified Date or Specified Age) will be
treated as not having occurred for            days (insert number of days but
not more than 30).

 

(d)                        Installment Frequency and Duration

 

If installments are available under the Plan pursuant to Section 1.07(a), a
Participant shall be permitted to elect that the installments will be paid
(Complete 1 and 2 below):

 

(1)                                  at the following intervals:

 

(A)      x                                  Monthly commencing on the day
elected in Section 1.07(c)(1).

 

(B)        x                                  Quarterly commencing on the day
elected in Section1.07(c)(1) (with payments made at three-month intervals
thereafter).

 

(C)        x                                  Annually commencing on the day
elected in Section 1.07(c)(1).

 

(2)                                  over the following term(s) (Complete either
(A) or (B)):

 

(A)           x                                       Any term of whole years
between 1 (minimum of 1) and 20 (maximum of 30).

 

(B)             o                                         Any of the whole year
terms selected below.

 

q  1

 

q  2

 

q  3

 

q  4

 

q  5

 

q  6

q  7

 

q  8

 

q  9

 

q 10

 

q 11

 

q 12

q 13

 

q 14

 

q 15

 

q 16

 

q 17

 

q 18

q 19

 

q 20

 

q 21

 

q 22

 

q 23

 

q 24

q 25

 

q 26

 

q 27

 

q 28

 

q 29

 

q 30

 

(Note: Only elect a term of one year if Section 1.07(d)(1)(A) and/or
Section 1.07(d)(1)(B) is elected above.)

 

(e)                         Conversion to Lump Sum

 

o            Notwithstanding anything herein to the contrary, if the
Participant’s vested

 

10

--------------------------------------------------------------------------------


 

Account at the time such Account becomes payable to him hereunder does not
exceed $    distribution of the Participant’s vested Account shall automatically
be made in the form of a single lump sum at the time prescribed in
Section 1.07(c)(1).

 

(f)                               Distribution Rules Applicable to Pre-effective
Date Accruals

 

o                      Benefits accrued under the Plan (subject to Code section
409A) prior to the date in Section 1.01 (b)( 1) above are subject to
distribution rules not described in Section 1.07(a) through (e), and such
rules are described in Attachment A Re: PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION
RULES.

 

1.08   VESTING SCHEDULE

 

(a)                                            (1)                        The
Participant’s vested percentage in Matching Contributions elected in
Section 1.05(b) shall be based upon the following schedule and unless
Section 1.08(a)(2) is checked below will be based on the elapsed time method as
described in Section 7.03(b).

 

Years of Service

 

Vesting %

 

0

 

100

 

 

(2)                        o                      Vesting shall be based on the
class year method as described in Section 7.03(c).

 

(b)                                           (1)                        The
Participant’s vested percentage in Employer Contributions elected in
Section 1.05(c) shall be based upon the following schedule and unless
Section 1.08(b)(2) is checked below will be based on the elapsed time method as
described in Section 7.03(b).

 

Years of Service

 

Vesting %

 

0

 

0

 

1

 

0

 

2

 

20

 

3

 

40

 

4

 

60

 

5

 

80

 

6

 

100

 

 

(2)                        o                      Vesting shall be based on the
class year method as described in Section 7.03(c).

 

(c)                                  o  Years of Service shall exclude (Check
one.):

 

(1)  o  for new plans, service prior to the Effective Date as defined in
Section 1.01(b)(2)(A).

 

(2)  o  for existing plans converting from another plan document, service prior
to the original Effective Date as defined in Section 1.01(b)(2)(B).

 

11

--------------------------------------------------------------------------------


 

(Note: Do not elect to apply this Section 1.08(c) if vesting is based only on
the class year method.)

 

(d)                                 o  Notwithstanding anything to the contrary
herein, a Participant will forfeit his Matching Contributions and Employer
Contributions (regardless of whether vested) upon the occurrence of the
following event(s):

 

 

(Note: Contributions with respect to Directors, which are 100% vested at all
times, are subject to the rule in this subsection (d).)

 

(e)                                  A Participant will be 100% vested in his
Matching Contributions and Employer Contributions upon (Check the appropriate
box(es)):

 

(1) x  Retirement eligibility is the date the Participant attains age 50 and
completes 0 Years of Service, as defined in Section 7.03(b).

 

(2) x  Death.

 

(3) x  The date on which the Participant becomes disabled, as determined under
Section 1.07(a)(2).

 

(Note: Participants will automatically vest upon Change in Control if
Section 1.07(a)(1)(G) is elected.)

 

(f)                                    x  Years of Service in Section 1.08
(a)(1) and Section 1.08 (b)(1) shall include service with the following
employers:

 

all Related Employers as defined in Sec. 2.01(a)(25)

 

12

--------------------------------------------------------------------------------


 

1.09                         INVESTMENT DECISIONS

 

A Participant’s Account shall be treated as invested in the Permissible
Investments as directed by the Participant unless otherwise provided below:

 

Participants listed below shall be permitted to direct the Employer that their
Account be invested in investments other than the Permissible Investments, as
approved by the Employer; provided however, that the Account of any such
Participant shall be transferred to a separate trust but shall remain subject to
all the Plan terms (other than the terms related to Investment Decisions),
including those terms governing distributions and elections with respect
thereto:

 

Myron Kunin

 

1.10                         ADDITIONAL PROVISIONS

 

The Employer may elect Option below and complete the Superseding Provisions
Addendum to describe overriding provisions that are not otherwise reflected in
this Adoption Agreement.

 

x  The Employer has completed the Superseding Provisions Addendum to reflect the
provisions of the Plan that supersede provisions of this Adoption Agreement
and/or the Basic Plan Document.

 

13

--------------------------------------------------------------------------------


 

EXECUTION PAGE
(Fidelity’s Copy)

 

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 10th day of November, 2008.

 

 

 

Employer

Regis Corporation

 

 

 

 

 

 

 

By

/s/ Eric A. Bakken

 

 

 

 

 

 

 

Title

Senior Vice President & General Counsel

 

14

--------------------------------------------------------------------------------


 

EXECUTION PAGE
(Employer’s Copy)

 

IN WITNESS WHEREOF, the Employer has caused this Adoption Agreement to be
executed this 10th day of November, 2008.

 

 

 

Employer

Regis Corporation

 

 

 

 

 

 

 

By

/s/ Eric A. Bakken

 

 

 

 

 

 

 

Title

Senior Vice President & General Counsel

 

15

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE
(Fidelity’s Copy)

 

Plan Name:                                                    Regis Corporation
Executive Retirement Savings Plan (the “Plan”)

 

Employer:                                                          Regis
Corporation

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

The following section(s) of the Plan are hereby amended effective as of the
date(s) set forth below:

 

Section Amended

 

Effective Date

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

 

Employer:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

16

--------------------------------------------------------------------------------


 

AMENDMENT EXECUTION PAGE
(Employer’s Copy)

 

Plan Name:                                                    Regis Corporation
Executive Retirement Savings Plan (the “Plan”)

 

Employer:                                                          Regis
Corporation

 

(Note: These execution pages are to be completed in the event the Employer
modifies any prior election(s) or makes a new election(s) in this Adoption
Agreement. Attach the amended page(s) of the Adoption Agreement to these
execution pages.)

 

Section Amended

 

Effective Date

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed on the
date below.

 

 

Employer:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

17

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

Re: PRE EFFECTIVE DATE ACCRUAL DISTRIBUTION RULES

 

Plan Name:                                                    Regis Corporation
Executive Retirement Savings Plan (the “Plan”)

 

 

18

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

Re: SUPERSEDING PROVISIONS
for

 

Plan Name:                                                    Regis Corporation
Executive Retirement Savings Plan (the “Plan”)

 

(a)   Superseding Provision(s) – The following provisions supersede other
provisions of this Adoption Agreement and/or the Basic Plan Document as
described below:

 

(1) The following additional provision shall be added to Section 1 .04(b)(1):
For purposes of calculating Employer Contributions, Compensation shall also
exclude Bonuses and the Employer match on contributions under the Employer’s
Contributory Stock Purchase Plan for the applicable period

 

(2) The following additional Payment Trigger shall be added to the end of
Section 1.07(a)(3): The  Participant’s Separation from Service due to (a) (i) a
felony conviction under any Federal or state statute  which is materially
detrimental to the financial interests of the Employer, or (ii) the willful
non-performance by Participant of his material employment duties other than by
reason of his physical or  mental incapacity after reasonable written notice to
Participant and reasonable opportunity (not less than  thirty (30) days) to
cease such non-performance; or (b) the Participant’s willfully engaging in fraud
or  gross misconduct which is materially detrimental to the financial interests
of the Employer.

 

(3) Section 1.05(c)(2) is modified by adding the following: “Except to the
extent otherwise provided in any such writing, an Employer Contribution will be
made to the Accounts of only those Employee Participants who are employed by the
Employer on the last day of the period to which the Employer Contribution
relates and have completed 1,000 hours of service with the Employer or a Related
Employer during such period.”

 

(4) The following exclusion shall be added at the end of Section 2.01(a)(6): “,
but excluding any unscheduled, discretionary bonus award made to a Participant
that is outside of the Employer’s regular incentive bonus arrangement

 

(5) Section 8.01(a)(3) shall be modified by adding the following new proviso to
the end of the first sentence: “; provided, however, that an election choosing a
payment method with respect to the Employer Contributions credited to a
Participant’s Account shall be effective for all Employer Contributions 
thereafter credited to a Participant’s Account and may only be modified as
provided under Section 8.01(b)

 

(6) The following Plan Level Delay will be added at subsection 1.07(c)(2)(B): -
all distributions to a  beneficiary on account of a Participant’s death will be
treated as not having occurred for 30 days.

 

(7) The following provision shall be added at 1.07(a)(1)(E): Distribution shall
begin upon earlier of  Separation or Specified Date upon either Participant’s
death or a Separation from Service prior to age 50.

 

(8) 1. The following new sentence is added to the end of Section 1.05(a)(2):

 

19

--------------------------------------------------------------------------------


 

Any special salary reduction agreement for a Deferral Contribution of any
portion of a Participant’s Bonus Compensation that is entered into on or before
the December 31 preceding the end of the applicable Bonus period shall apply to
the calendar year next following the election.

 

2. Section 4.01 shall be amended by deleting the fifth sentence thereof and
replacing it with the following two sentences:

 

A new election will be effective as of the first day of the following calendar
year and will apply only to Compensation (other than Bonus Compensation) payable
with respect to services rendered after such date. A separate election for Bonus
Compensation made pursuant to Section 1.05(a)(2) will be effective as of the
first day of the following calendar year if made on or before the December 31
preceding the end of the period during which the services on which the Bonus is
based are performed (the “Bonus Period”), and will apply to  Bonus Compensation
attributable to such Bonus Period, including any portion of the Bonus  Period
that precedes the date of the Section 1.05(a)(2) separate election.

 

1. Section 1.01(b)(2) is replaced in its entirety by the following:

 

(2)                                                The Adoption Agreement
effective date is (Check (A) or check and complete (B)):

 

(A)                         o                                    A new Plan
effective date.

 

(B)                           x                                  An amendment
and restatement of the Plan. The original effective date of the Nonqualified
Deferred Salary Plan: 7/24/1988. The original effective date of the Executive
Profit Sharing Plan:  7/1/1992.

 

1. Section 1.05(b)(3) is replaced in its entirety by the following:

 

(3)       x         Matching Contribution Limits (Check the appropriate box
(es)):

 

(A)                         o                                    Deferral
Contributions in excess of      % of the Employee Participant’s Compensation for
the calendar year shall not be considered for Matching Contributions.

 

(B)                           x                                  Matching
Contributions for each Employee Participant for each calendar year shall be
limited to: Aggregate Salary and Bonus Contributions in excess of  $100,000 for
the applicable period shall not be considered for Matching Contributions

 

20

--------------------------------------------------------------------------------


 

TRUST AGREEMENT

 

Between

 

--------------------------------------------------------------------------------

 

Regis Corporation

 

And

 

FIDELITY MANAGEMENT TRUST COMPANY

 

--------------------------------------------------------------------------------

 

Regis Corporation Executive Retirement Savings Plan Trust

 

 

Dated as of November 15, 2008

 

Plan Number: 44352

 

ECM NQ 2007 TA

(07/2007)

 

09/10/2008

 

© 2007 Fidelity Management & Research Company

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

 

Page

 

 

1

Definitions

1

 

 

 

2

Trust

2

 

(a) Establishment

 

 

(b) Grantor Trust

 

 

(c) Trust Assets

 

 

(d) Non-Assignment

 

 

 

 

3

Payments to Sponsor

3

 

 

 

4

Disbursement

4

 

(a) Directions from Sponsor

 

 

(b) Limitations

 

 

 

 

5

Investment of Trust

4

 

(a) Selection of Investment Options

 

 

(b) Available Investment Options

 

 

(c) Investment Directions

 

 

(d) Funding Mechanism

 

 

(e) Mutual Funds

 

 

(f) Trustee Powers

 

 

 

 

6

Recordkeeping and Administrative Services to Be Performed

7

 

(a) Accounts

 

 

(b) Inspection and Audit

 

 

(c) Notice of Plan Amendment

 

 

(d) Returns, Reports and Information

 

 

 

 

7

Compensation and Expenses

7

 

 

 

8

Directions and Indemnification

8

 

(a) Directions from Sponsor

 

 

(b) Directions from Participants

 

 

(c) Indemnification

 

 

(d) Survival

 

 

 

 

9

Resignation or Removal of Trustee

8

 

(a) Resignation and Removal

 

 

(b) Termination

 

 

(c) Notice Period

 

 

(d) Transition Assistance

 

 

(e) Failure to Appoint Successor

 

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(Continued)

 

Section

 

Page

 

 

10

Successor Trustee

9

 

(a) Appointment

 

 

(b) Acceptance

 

 

(c) Corporate Action

 

 

 

 

11

Resignation, Removal, and Termination Notices

10

 

 

 

12

Duration

10

 

 

 

13

Insolvency of Sponsor

10

 

 

 

14

Amendment or Modification

11

 

 

 

15

Electronic Services

11

 

 

 

16

General

13

 

(a) Performance by Trustee, its Agent or Affiliates

 

 

(b) Entire Agreement

 

 

(c) Waiver

 

 

(d) Successors and Assigns

 

 

(e) Partial Invalidity

 

 

(f) Section Headings

 

 

 

 

17

Assignment

13

 

 

 

18

Force Majeure

13

 

 

 

19

Confidentiality

14

 

 

 

20

Situs of Trust Assets

14

 

 

 

21

Governing Law

14

 

(a) Massachusetts Law Controls

 

 

(b) Trust Agreement Controls

 

 

ii

--------------------------------------------------------------------------------


 

TRUST AGREEMENT, dated as of the 15th day of November 2008, between Regis
Corporation, a Minnesota entity, having an office at 7201 Metro Boulevard,
Edina, MN 55439 (the “Sponsor”), and FIDELITY MANAGEMENT TRUST COMPANY, a
Massachusetts trust company, having an office at 82 Devonshire Street, Boston,
Massachusetts 02109 (the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the Sponsor is the sponsor of the Plan; and

 

WHEREAS, the Sponsor wishes to restate, in its entirety, by entering into this
Agreement, the irrevocable trust originally established on Original Trust Date,
with regard to the Plan effective on the date the assets of which are
transferred to the Trustee, and to contribute to the Trust assets that shall be
held therein, subject to the claims of Sponsor’s creditors in the event of
Sponsor’s Insolvency, as herein defined, until paid to Participants and their
beneficiaries in such manner and at such times as specified in the Plan;

 

WHEREAS, it is the intention of the parties that the Trust shall not affect the
status of the Plan as an unfunded plan maintained for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees for purposes of Title I of the Employee Retirement Income Security Act
of 1974 (“ERISA”);

 

WHEREAS, it is the intention of the Sponsor to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan; and

 

WHEREAS, the Trustee is willing to hold and invest the aforesaid assets in trust
among several investment options selected by the Sponsor.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:

 

Section 1. Definitions. The following terms as used in this Trust Agreement have
the meanings indicated unless the context clearly requires otherwise:

 

(a)                        “Agreement” shall mean this Trust Agreement, as the
same may be amended and in effect from time to time.

 

(b)                       “Business Day” shall mean any day on which the New
York Stock Exchange (NYSE) is open.

 

(c)                        “Code” shall mean the Internal Revenue Code of 1986,
as it has been or may be amended from time

 

1

--------------------------------------------------------------------------------


 

to time.

 

(d)                       “ERISA” shall mean the Employee Retirement Income
Security Act of 1974, as it has been or may be amended from time to time.

 

(e)                        “Fidelity Mutual Fund” shall mean any investment
company advised by Fidelity Management & Research Company or any of its
affiliates.

 

(f)                          “Insolvency” shall mean that the Sponsor is or has
become insolvent as defined in Section 13(a).

 

(g)                       “Mutual Fund” shall refer both to Fidelity Mutual
Funds and Non-Fidelity Mutual Funds.

 

(h)                       “Non-Fidelity Mutual Fund” shall mean certain
investment companies not advised by Fidelity Management & Research Company or
any of its affiliates.

 

(i)                           “Participant” shall mean, with respect to the
Plan, any individual who has accrued a benefit under the Plan, which has not yet
been fully distributed and/or forfeited, and shall include the designated
beneficiary(ies) with respect to the benefit of such an individual until such
benefit has been fully distributed and/or forfeited.

 

(j)                           “Permissible Investment” shall mean any of the
investments specified by the Sponsor as available for investment of assets of
the Trust and agreed to by the Trustee. The Permissible Investments shall be
listed in the Service Agreement.

 

(k)                        “Plan” shall mean the plan or plans described in the
Service Agreement.

 

(l)                       “Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.

 

(m)                 “Reporting Date” shall mean the last day of each calendar
quarter, the date as of which the Trustee resigns or is removed pursuant to this
Agreement and the date as of which this Agreement terminates pursuant to
Section 9 hereof.

 

(n)                   “Service Agreement” shall mean the agreement between the
Trustee and the Sponsor for the Trustee, through certain affiliates and related
companies, to provide administrative and recordkeeping services for the Plan.

 

(o)                   “Sponsor” shall mean Regis Corporation, as identified in
the first paragraph of this Agreement, or any successor to all or substantially
all of its businesses which, by agreement, operation of law or otherwise,
assumes the responsibility of the Sponsor under this Agreement.

 

(p)                   “Trust” shall mean the Regis Corporation Executive
Retirement Savings Plan Trust, being the trust restated by the Sponsor and the
Trustee pursuant to the provisions of the Agreement.

 

(q)                   “Trustee” shall mean Fidelity Management Trust Company, a
Massachusetts trust company and any successor to all or substantially all of its
trust business. The term Trustee shall also include any successor trustee
appointed pursuant to this Agreement to the extent such successor agrees to
serve as Trustee under the Agreement.

 

Section 2. Trust.

 

(a)                   Establishment. The Sponsor hereby establishes the Trust
with the Trustee. The Trust shall consist of an initial contribution of money or
other property acceptable to the Trustee in its sole discretion, made by the
Sponsor or transferred from a previous trustee, such additional sums of money as

 

2

--------------------------------------------------------------------------------


 

shall from time to time be delivered to the Trustee, all investments made
therewith and proceeds thereof, and all earnings and profits thereon, less the
payments that are made by the Trustee as provided herein, without distinction
between principal and income. The Trustee hereby accepts the Trust on the terms
and conditions set forth in this Agreement. In accepting this Trust, the Trustee
shall be accountable for the assets received by it, subject to the terms and
conditions of the Agreement.

 

(b)                  Grantor Trust. The Trust is intended to be a grantor trust,
of which the Sponsor is the grantor, within the meaning of subpart E, part I,
subchapter J, chapter 1, subtitle A of the Code, and shall be construed
accordingly.

 

(c)                   Trust Assets. The principal of the Trust, and any earnings
thereon shall be held separate and apart from other funds of the Sponsor and
shall be used exclusively for the uses and purposes of Participants and general
creditors as herein set forth. Participants and their beneficiaries shall have
no preferred claim on, or any beneficial ownership interest in, any assets of
the Trust. Any rights created under the Plan and the Agreement shall be mere
unsecured contractual rights of Participants and their beneficiaries against the
Sponsor. Any assets held by the Trust will be subject to the claims of the
Sponsor’s general creditors under federal and state law in the event of
Insolvency, as defined in this Agreement.

 

(d)                  Non-Assignment. Benefit payments to Participants and their
beneficiaries from the Trust may not be anticipated, assigned (either at law or
in equity), alienated, pledged, encumbered, or subjected to attachment,
garnishment, levy, execution, or other legal or equitable process.
Nothwithstanding anything in this Agreement to the contrary, the Sponsor can
direct the Trustee to disperse monies pursuant to a domestic relations order as
defined in Code section 414(p)(1)(B) in accordance with Section 4(a).

 

Section 3. Payments to Sponsor. Except as provided under the Agreement, the
Sponsor shall have no right to retain or divert to others any of the Trust
assets before all benefit payments have been made to the Participants and their
beneficiaries pursuant to the terms of the Plan. The Sponsor may direct the
Trustee in writing to pay the Sponsor any amount in excess of the amount needed
to pay all of the benefits accrued under the Plan as of the date of such
payment.

 

3

--------------------------------------------------------------------------------


 

Section 4. Disbursements.

 

(a)                   Directions from Sponsor.

 

(i)         If the Service Agreement provides that the Trustee will make
distributions of Plan benefits directly to Participants and beneficiaries, the
Trustee shall disburse monies to Participants and their beneficiaries for
benefit payments in the amounts that the Sponsor directs from time to time in
writing. The Trustee shall have no responsibility to ascertain whether the
Sponsor’s direction complies with the terms of the Plan or of any applicable
law. The Trustee shall be responsible for federal or state income tax reporting
or withholding with respect to such Plan benefits. The Trustee shall not be
responsible for tax reporting or withholding of FICA (Social Security and
Medicare), any federal or state unemployment, or local tax with respect to Plan
distributions.

 

(ii)      If the Service Agreement provides that the Sponsor shall be
responsible for making distributions of benefits to Participants and
beneficiaries, then the Trustee shall disburse monies to the Sponsor for benefit
payments in the amounts that the Sponsor directs from time to time in writing.
The Trustee shall have no responsibility to ascertain whether the Sponsor’s
direction complies with the terms of the Plan or any applicable law. The Trustee
shall not be responsible for: (1) making benefit payments to Participants under
the Plan; or, (2) any federal, state or local tax reporting or withholding of
any kind with respect to such Plan benefits.

 

(b)                  Limitations. The Trustee shall not be required to make any
disbursement in excess of the net realizable value of the assets of the Trust at
the time of the disbursement.

 

Section 5. Investment of Trust.

 

(a)                   Selection of Investment Options. The Trustee shall have no
responsibility for the selection of investment options under the Trust and shall
not render investment advice to any person in connection with the selection of
such options.

 

(b)                  Available Investment Options. The Sponsor shall direct the
Trustee as to what investment options the Trust shall be invested in (i) during
the Reconciliation Period, and (ii) following the Reconciliation Period, subject
to the following limitations. The Sponsor may include only Permissible
Investments as described in the Service Agreement; provided, however, that the
Trustee shall not be considered a fiduciary with investment discretion. The
Sponsor may add or remove investment options with the consent of the Trustee and
upon mutual amendment of the Service Agreement to reflect such additions.

 

(c)                   Investment Directions. In order to provide for an
accumulation of assets comparable to the contractual liabilities accruing under
the Plan, the Sponsor may direct the Trustee in writing to invest

 

4

--------------------------------------------------------------------------------


 

the assets held in the Trust to correspond to the hypothetical investments made
for Participants in accordance with their direction under the Plan.

 

(d)                  Funding Mechanism. The Sponsor’s designation of available
investment options under paragraphs (a) and (b) above, the maintenance of
accounts for each Participant under the Plan and the crediting of investments to
such accounts, and the exercise by Participants of any powers relating to
investments under this Section 5 are solely for the purpose of providing a
mechanism for measuring the obligation of the Sponsor to any particular
Participant under the Plan. As further provided in the Agreement, no Participant
or beneficiary will have any preferential claim to or beneficial ownership
interest in any asset or investment held in the Trust, and the rights of any
Participant and his or her beneficiaries under the Plan and the Agreement are
solely those of an unsecured general creditor of the Sponsor with respect to the
benefits of the Participant under the Plan.

 

(e)                   Mutual Funds. The Sponsor hereby acknowledges that it has
received from the Trustee a copy of the prospectus for each Mutual Fund selected
by the Sponsor as a Permissible Investment. Trust investments in Mutual Funds
shall be subject to the following limitations:

 

(i)                       Execution of Purchases and Sales. Purchases and sales
of Permissible Investments (other than for Exchanges) shall be made on the date
on which the Trustee receives from the Sponsor in good order all information and
documentation necessary to accurately effect such purchases and sales (or in the
case of a purchase, the subsequent date on which the Trustee has received a wire
transfer of funds necessary to make such purchase). Exchanges of Permissible
Investments shall be made on the same Business Day that the Trustee receives a
proper direction if received before market close (generally 4:00 p.m. eastern
time); if the direction is received after market close (generally 4:00 p.m.
eastern time), the exchange shall be made the following Business Day.

 

(ii)                    Voting. At the time of mailing of notice of each annual
or special stockholder’s meeting of any Mutual Fund, the Trustee shall send a
copy of the notice and all proxy solicitation materials to the Sponsor, together
with a voting direction form for return to the Trustee or its designee. The
Trustee shall vote the shares held in the Trust in the manner as directed by the
Sponsor. The Trustee shall not vote shares for which it has received no
corresponding directions from the Sponsor. The Sponsor shall also have the right
to direct the Trustee as to the manner in which all shareholder rights, other
than the right to vote, shall be exercised. The Trustee shall have no duty to
solicit directions from the Sponsor.

 

(f)                     Trustee Powers. The Trustee shall have the following
powers and authority:

 

5

--------------------------------------------------------------------------------


 

(i)                       Subject to paragraphs (b), (c) and (d) of this
Section 5, to sell, exchange, convey,
transfer, or otherwise dispose of any property held in the Trust, by private
contract or at public auction. No person dealing with the Trustee shall be bound
to see to the application of the purchase money or other property delivered to
the Trustee or to inquire into the validity, expediency, or propriety of any
such sale or other disposition.

 

(ii)                    To cause any securities or other property held as part
of the Trust to be registered in the Trustee’s own name, in the name of one or
more of its nominees, or in the Trustee’s account with the Depository Trust
Company of New York and to hold any investments in bearer form, but the books
and records of the Trustee shall at all times show that all such investments are
part of the Trust.

 

(iii)                 To keep that portion of the Trust in cash or cash balances
as the Sponsor may, from time to time, deem to be in the best interest of the
Trust.

 

(iv)                To make, execute, acknowledge, and deliver any and all
documents of transfer or conveyance and to carry out the powers herein granted.

 

(v)                   To settle, compromise, or submit to arbitration any
claims, debts, or damages due to or arising from the Trust; to commence or
defend suits or legal or administrative proceedings; to represent the Trust in
all suits and legal and administrative hearings; and to pay all reasonable
expenses arising from any such action, from the Trust if not paid by the
Sponsor.

 

(vi)                To employ legal, accounting, clerical, and other assistance
as may be required in carrying out the provisions of this Agreement and to pay
their reasonable expenses and compensation from the Trust if not paid by the
Sponsor.

 

(vii)             To do all other acts although not specifically mentioned
herein, as the Trustee may deem necessary to carry out any of the foregoing
powers and the purposes of the Trust.

 

Notwithstanding any powers granted to the Trustee pursuant to the Agreement or
to applicable law, the Trustee shall not have any power that could give the
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of Section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Code.

 

6

--------------------------------------------------------------------------------


 

Section 6. Recordkeeping and Administrative Services to Be Performed.

 

(a)                   Accounts. The Trustee shall keep accurate accounts of all
investments, receipts, disbursements, and other transactions hereunder, and
shall report the value of the assets held in the Trust periodically and on the
date on which the Trustee resigns or is removed as provided in the Agreement or
is terminated as provided in the Agreement. Within thirty (30) days following
each Reporting Date or within sixty (60) days in the case of a Reporting Date
caused by the resignation or removal of the Trustee, or the termination of the
Agreement, the Trustee shall file with the Sponsor a written account setting
forth all investments, receipts, disbursements, and other transactions effected
by the Trustee between the Reporting Date and the prior Reporting Date, and
setting forth the value of the Trust as of the Reporting Date. Except as
otherwise required under applicable law, upon the expiration of six (6) months
from the date of filing such account with the Sponsor, the Trustee shall have no
liability or further accountability to anyone with respect to the propriety of
its acts or transactions shown in such account, except with respect to such acts
or transactions as to which the Sponsor shall within such six (6) month period
file with the Trustee written objections.

 

(b)                  Inspection and Audit. All records generated by the Trustee
in accordance with paragraphs (a) shall be open to inspection and audit, during
the Trustee’s regular business hours prior to the termination of the Agreement,
by the Sponsor or any person designated by the Sponsor.

 

(c)                   Effect of Plan Amendment. The Sponsor must deliver to the
Trustee a copy of any amendment to the Plan as soon as administratively feasible
following the amendment’s adoption and the Sponsor must provide the Trustee on a
timely basis with all additional information the Sponsor deems necessary for the
Trustee to perform the its duties hereunder as well as such other information as
the Trustee may reasonably request.

 

(d)                  Returns, Reports and Information. Except as set forth in
the Service Agreement, the Sponsor shall be responsible for the preparation and
filing of all returns, reports, and information required of the Trust by law.
The Trustee shall provide the Sponsor with such information as the Sponsor may
reasonably request to make these filings. The Sponsor shall also be responsible
for making any disclosures to Participants required by law.

 

Section 7. Compensation and Expenses. Sponsor shall pay to Trustee, within
thirty (30) days of receipt of the Trustee’s bill, the fees for services in
accordance with the Service Agreement. All fees for services are specifically
outlined in the Service Agreement and are based on any assumptions identified
therein.

 

All expenses of the Trustee relating directly to the acquisition and disposition
of investments

 

7

--------------------------------------------------------------------------------


 

constituting part of the Trust, and all taxes of any kind whatsoever that may be
levied or assessed under existing or future laws upon or in respect of the Trust
or the income thereof, shall be a charge against and paid from the appropriate
Participants’ accounts.

 

Section 8. Directions and Indemnification.

 

(a)              Directions from Sponsor. Whenever the Sponsor provides a
direction to the Trustee, the Trustee shall not be liable for any loss, or by
reason of any breach, arising from the direction if the direction is contained
in a writing (or is oral and immediately confirmed in a writing) signed by any
individual whose name and signature have been submitted (and not withdrawn) in
writing to the Trustee by the Sponsor in the manner described in the Service
Agreement, provided the Trustee reasonably believes the signature of the
individual to be genuine. Such direction may be made via electronic data
transfer (“EDT”) in accordance with procedures agreed to by the Sponsor and the
Trustee; provided, however, that the Trustee shall be fully protected in relying
on such direction as if it were a direction made in writing by the Sponsor. The
Trustee shall have no responsibility to ascertain any direction’s (i) accuracy,
(ii) compliance with the terms of the Plan or any applicable law, or
(iii) effect for tax purposes or otherwise.

 

(b)             Directions from Participants. The Trustee shall not be liable
for any loss resulting from any Participant’s exercise or non-exercise of rights
under this Agreement to direct the investment of the hypothetical assets in the
Participant’s accounts.

 

(c)              Indemnification. The Sponsor shall indemnify the Trustee
against, and hold the Trustee harmless from, any and all loss, damage, penalty,
liability, cost, and expense, including without limitation, reasonable
attorneys’ fees and disbursements, that may be incurred by, imposed upon, or
asserted against the Trustee by reason of any claim, regulatory proceeding, or
litigation arising from any act done or omitted to be done by any individual or
person with respect to the Plan or the Trust, excepting only any and all loss,
etc., arising solely from the Trustee’s negligence or bad faith.

 

(d)             Survival. The provisions of this Section 8 shall survive the
termination of this Agreement.

 

Section 9. Resignation or Removal of Trustee.

 

(a)              Resignation and Removal.

 

(i)                           The Trustee may resign at any time in accordance
with the notice provisions set forth below.

 

(ii)                        The Sponsor may remove the Trustee at any time in
accordance with the

 

8

--------------------------------------------------------------------------------


 

notice provisions set forth below.

 

(b)             Termination. The Agreement may be terminated at any time by the
Sponsor upon prior written notice to the Trustee in accordance with the notice
provisions set forth below.

 

(c)              Notice Period. In the event either party desires to terminate
the Agreement or any Services hereunder, the party shall provide at least
sixty-(60) days prior written notice of the termination date to the other party;
provided, however, that the receiving party may agree, in writing, to a shorter
notice period.

 

(d)             Transition Assistance. In the event of termination of the
Agreement, if requested by Sponsor, the Trustee shall assist Sponsor in
developing a plan for the orderly transition of the Plan data, cash and assets
then constituting the Trustee and recordkeeping services provided by the Trustee
hereunder to Sponsor or its designee. The Trustee shall provide such assistance
for a period not extending beyond sixty (60) days from the termination date of
this Agreement. The Trustee shall provide to Sponsor, or to any person
designated by Sponsor, at a mutually agreeable time, one file of the Plan data
prepared and maintained by the Trustee in the ordinary course of business, in
the Trustee’s format. The Trustee may provide other or additional transition
assistance as mutually determined for additional fees, which shall be due and
payable by the Sponsor prior to any termination of the Agreement.

 

(e)              Failure to Appoint Successor. If, by the termination date, the
Sponsor has not notified the Trustee in writing as to the individual or entity
to which the assets and cash are to be transferred and delivered, the Trustee
may bring an appropriate action or proceeding for leave to deposit the assets
and cash in a court of competent jurisdiction. The Trustee shall be reimbursed
by the Sponsor for all costs and expenses of the action or proceeding including,
without limitation, reasonable attorneys’ fees and disbursements.

 

Section 10. Successor Trustee.

 

(a)              Appointment. If the office of Trustee becomes vacant for any
reason, the Sponsor may in writing appoint a successor trustee under this
Agreement. The successor trustee shall have all of the rights, powers,
privileges, obligations, duties, liabilities, and immunities granted to the
Trustee under the Agreement. After a successor trustee accepts appointment, a
prior trustee shall not be liable for the acts or omissions of the Trustee with
respect to the Trust occurring after the time of the appointment.

 

(b)             Acceptance. When the successor trustee accepts its appointment
under the Agreement, title to the Trust assets shall immediately vest in the
Trustee without any further action on the part of the

 

9

--------------------------------------------------------------------------------


 

prior trustee. The prior trustee shall execute all instruments and do all acts
that reasonably may be necessary or reasonably may be requested in writing by
the Sponsor or the Trustee to evidence the vesting of title to all Trust assets
in the Trustee or to deliver all Trust assets to the Trustee.

 

(c)               Corporate Action. Any successor of the Trustee, through sale
or transfer of the business or trust department of the Trustee, or through
reorganization, consolidation, or merger, or any similar transaction, shall,
upon consummation of the transaction, become the Trustee under this Agreement.

 

Section 11. Resignation, Removal, and Termination Notices. All notices of
resignation, removal, or termination under this Agreement must be in writing and
mailed to the party to which the notice is being given by certified or
registered mail, return receipt requested, to the Sponsor at the address
designated in the Service Agreement, and to the Trustee c/o Fidelity Investments
- ECM Client Services Relationship Manager, P.O. Box 770001, Cincinnati, OH
45277-0026, or to such other addresses as the parties have notified each other
of in the foregoing manner.

 

Section 12. Duration. The Trust shall continue in effect without limit as to
time, subject, however, to the provisions of the Agreement relating to
amendment, modification, and termination thereof.

 

Section 13. Insolvency of Sponsor.

 

(a)               Trustee shall cease disbursement of funds for payment of
benefits to Participants and their beneficiaries if the Sponsor is Insolvent.
Sponsor shall be considered “Insolvent” for purposes of the Agreement if
(i) Sponsor is unable to pay its debts as they become due, or (ii) Sponsor is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code.

 

(b)              All times during the continuance of the Trust, the principal
and income of the Trust shall be subject to claims of general creditors of the
Sponsor under federal and state law as set forth below.

 

(i)                  The Board of Directors (or other body governing the entity
under state law) and the Chief Executive Officer of the Sponsor shall have the
duty to inform the Trustee in writing of the Sponsor’s Insolvency. If a person
claiming to be a creditor of the Sponsor alleges in writing to the Trustee that
the Sponsor has become Insolvent, the Trustee shall determine whether the
Sponsor is Insolvent and, pending such determination, the Trustee shall
discontinue disbursements for payment of benefits to Participants or their
beneficiaries.

 

(ii)               Unless the Trustee has actual knowledge of the Sponsor’s
Insolvency, or has received notice from the Sponsor or a person claiming to be a
creditor alleging that the Sponsor is

 

10

--------------------------------------------------------------------------------


 

Insolvent, the Trustee shall have no duty to inquire whether the Sponsor is
Insolvent. The Trustee may in all events rely on such evidence concerning the
Sponsor’s solvency as may be furnished to the Trustee and that provides the
Trustee with a reasonable basis for making a determination concerning the
Sponsor’s solvency.

 

(iii)            If at any time the Trustee has determined that the Sponsor is
Insolvent, the Trustee shall discontinue disbursements for payments to
Participants or their beneficiaries and shall hold the assets of the Trust for
the benefit of the Sponsor’s general creditors. Nothing in this Agreement shall
in any way diminish any rights of Participants or their beneficiaries to pursue
their rights as general creditors of the Sponsor with respect to benefits due
under the Plan or otherwise.

 

(iv)           Trustee shall resume disbursements for the payment of benefits to
Participants or their beneficiaries in accordance with this Agreement only after
the Trustee has determined that the Sponsor is not Insolvent (or is no longer
Insolvent).

 

(c)               If the Sponsor permits the employees of another member of the
same controlled group (as defined in IRC Section 414(b) or (c)) to participate
in the Plan, all of the assets held by the Trust will be subject to the claims
of the general creditors of both the Sponsor and all of such participating
affiliates and, for purposes of Section 13(a), the Sponsor is considered
Insolvent if any such affiliate meets the definition of Insolvent.

 

(d)              Provided that there are sufficient assets, if the Trustee
discontinues the payment of benefits from the Trust pursuant to
Section 13(a) hereof and subsequently resumes such payments, the first payment
following such discontinuance shall include the aggregate amount of all payments
due to Participants or their beneficiaries under the terms of the Plan for the
period of such discontinuance, less the aggregate amount of any payments made to
Participants or their beneficiaries by the Sponsor in lieu of the payments
provided for hereunder during any such period of discontinuance.

 

Section 14. Amendment or Modification. This Agreement may be amended or modified
at any time and from time to time only by an instrument executed by both the
Sponsor and the Trustee.

 

Section 15. Electronic Services.

 

(a)               The Trustee may provide communications and services
(“Electronic Services”) and/or software products (“Electronic Products”) via
electronic media, including, but not limited to Fidelity Plan Sponsor
WebStation. The Sponsor and its agents agree to use such Electronic Services and
Electronic Products only in the course of reasonable administration of or
participation in the Plan and to keep confidential and not publish, copy,
broadcast, retransmit, reproduce, commercially exploit or otherwise

 

11

--------------------------------------------------------------------------------


 

redisseminate the Electronic Products or Electronic Services or any portion
thereof without the Trustee’s written consent, except, in cases where the
Trustee has specifically notified the Sponsor that the Electronic Products or
Services are suitable for delivery to Participants, for non-commercial personal
use by the Participants or beneficiaries with respect to their participation in
the Plan or for their other retirement planning purposes.

 

(b)              The Sponsor shall be responsible for installing and maintaining
all Electronic Products, (including any programming required to accomplish the
installation) and for displaying any and all content associated with Electronic
Services on its computer network and/or intranet so that such content will
appear exactly as it appears when delivered to the Sponsor. All Electronic
Products and Services shall be clearly identified as originating from the
Trustee or its affiliate. The Sponsor shall promptly remove Electronic Products
or Services from its computer network and/or intranet, or replace the Electronic
Products or Services with updated products or services provided by the Trustee,
upon written notification (including written notification via facsimile) by the
Trustee.

 

(c)               All Electronic Products shall be provided to the Sponsor
without any express or implied legal warranties or acceptance of legal liability
by the Trustee, and all Electronic Services shall be provided to the Sponsor
without acceptance of legal liability related to or arising out of the
electronic nature of the delivery or provision of such Services. Except as
otherwise stated in this Agreement, no rights are conveyed to any property,
intellectual or tangible, associated with the contents of the Electronic
Products or Services and related material. The Trustee hereby grants to the
Sponsor a non-exclusive, nontransferable revocable right and license to use the
Electronic Products and Services in accordance with the terms and conditions of
the Agreement.

 

(d)              To the extent that any Electronic Products or Services utilize
Internet services to transport data or communications, the Trustee will take,
and the Sponsor agrees to follow, reasonable security precautions, however, the
Trustee disclaims any liability for interception of any such data or
communications. The Trustee reserves the right not to accept data or
communications transmitted via electronic media by the Sponsor or a third party
if it determines that the media does not provide adequate data security, or if
it is not administratively feasible for the Trustee to use the data security
provided. The Trustee shall not be responsible for, and makes no warranties
regarding access, speed or availability of Internet or network services, or any
other service required for electronic communication. The Trustee shall not be
responsible for any loss or damage related to or resulting from any changes or
modifications to the Electronic Products or Services after delivering it to the
Sponsor.

 

12

--------------------------------------------------------------------------------


 

Section 16. General.

 

(a)               Performance by Trustee, its Agents or Affiliates. The Sponsor
acknowledges and authorizes that the services to be provided under the Agreement
shall be provided by the Trustee, its agents or affiliates, including but not
limited to Fidelity Investments Institutional Operations Company, Inc. or its
successor, and that certain of such services may be provided pursuant to one or
more other contractual agreements or relationships.

 

(b)              Entire Agreement. This Agreement contains all of the terms
agreed upon between the parties with respect to the subject matter hereof.

 

(c)               Waiver. No waiver by either party of any failure or refusal to
comply with an obligation hereunder shall be deemed a waiver of any other or
subsequent failure or refusal to so comply.

 

(d)              Successors and Assigns. The stipulations in this Agreement
shall inure to the benefit of, and shall bind, the successors and assigns of the
respective parties.

 

(e)               Partial Invalidity. If any term or provision of this Agreement
or the application thereof to any person or circumstances shall, to any extent,
be invalid or unenforceable, the remainder of the Agreement, or the application
of such term or provision to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby, and
each term and provision of the Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

(f)                 Section Headings. The headings of the various sections,
subsections and paragraphs of this Agreement have been inserted only for the
purposes of convenience and are not part of the Agreement and shall not be
deemed in any manner to modify, explain, expand or restrict any of the
provisions of the Agreement.

 

Section 17. Assignment. This Agreement, and any of its rights and obligations
hereunder, may not be assigned by any party without the prior written consent of
the other party(ies), and such consent may be withheld in any party’s sole
discretion. Notwithstanding the foregoing, Trustee may assign this Agreement in
whole or in part, and any of its rights and obligations hereunder, to a
subsidiary or affiliate of Trustee without consent of the Sponsor. All
provisions in the Agreement shall extend to and be binding upon the parties
hereto and their respective successors and permitted assigns.

 

Section 18. Force Majeure. No party shall be deemed in default of the Agreement
to the extent that any delay or failure in performance of its
obligation(s) results, without its fault or negligence, from any cause beyond
its reasonable control, such as acts of God, acts of civil or military
authority, embargoes,

 

13

--------------------------------------------------------------------------------


 

epidemics, war, riots, insurrections, fires, explosions, earthquakes, floods,
unusually severe weather conditions, power outages or strikes. This clause shall
not excuse any of the parties to the Agreement from any liability which results
from failure to have in place reasonable disaster recovery and safeguarding
plans adequate for protection of all data each of the parties to the Agreement
are responsible for maintaining for the Plan.

 

Section 19. Confidentiality. Both parties to this Agreement recognize that in
the course of implementing and providing the services described herein, each
party may disclose to the other confidential information. All such confidential
information, individually and collectively, and other proprietary information
disclosed by either party shall remain the sole property of the party disclosing
the same, and the receiving party shall have no interest or rights with respect
thereto if so designated by the disclosing party to the receiving party. Each
party agrees to maintain all such confidential information in trust and
confidence to the same extent that it protects its own proprietary information,
and not to disclose such confidential information to any third party without the
written consent of the other party. Each party further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of confidential
information. In addition, each party agrees not to disclose or make public to
anyone, in any manner, the terms of the Agreement, except as required by law,
without the prior written consent of the other party.

 

Section 20. Situs of Trust Assets. The Sponsor and the Trustee agree that no
assets of the Trust shall be located or transferred outside of the United
States.

 

Section 21. Governing Law.

 

(a)               Massachusetts Law Controls. This Agreement is being made in
the Commonwealth of Massachusetts, and the Trust shall be administered as a
Massachusetts trust. The validity, construction, effect, and administration of
the Agreement shall be governed by and interpreted in accordance with the laws
of the Commonwealth of Massachusetts, except to the extent those laws are
superseded under Section 514 of ERISA.

 

(b)              Trust Agreement Controls. The Trustee is not a party to the
Plan, and in the event of any conflict between the provisions of the Plan and
the provisions of the Agreement, the provisions of the Agreement shall control.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

Plan Sponsor Name: 

 Regis Corporation

 

 

 

 

 

 

 

By:

/s/ Eric A. Bakken

 

 

 

 

Name:

Eric A. Bakken

 

 

 

 

Title:

Senior Vice President & General Counsel

 

 

 

 

Date:

November 10, 2008

 

 

 

 

 

 

 

 

FIDELITY MANAGEMENT TRUST COMPANY

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

 

Plan Sponsor Name: 

 Regis Corporation

 

 

 

 

 

By:

/s/ Eric A. Bakken

 

 

 

 

Name:

Eric A. Bakken

 

 

 

 

Title:

Senior Vice President & General Counsel

 

 

 

 

Date:

November 10, 2008

 

 

 

 

 

 

 

 

FIDELITY MANAGEMENT TRUST COMPANY

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Date:

 

 

16

--------------------------------------------------------------------------------


 

AMENDMENT No. 2

TO THE TRUST AGREEMENT FOR THE

REGIS CORPORATION

EXECUTIVE RETIREMENT SAVINGS PLAN

 

WHEREAS, Regis Corporation (the “Sponsor”) adopted the Trust Agreement Between
Regis Corporation And Fidelity Management Trust Company (“FMTC”), effective
January 1, 2008 (the “Trust”); and

 

WHEREAS, the Sponsor, with the consent of FMTC, desires to amend the Trust.

 

NOW, THEREFORE, the Trust is hereby amended, effective as of March 1, 2007, as
follows:

 

1.                                     A new Section 1(p) and a new
Section 1(q) are added as follows, the existing Section 1(p) is re-designated as
Section 1(r), and the existing Section 1(q) is re-designated as Section 1(s):

 

(p)         “Sponsor Stock” shall mean the common stock of the Sponsor or such
other publicly traded stock of the Sponsor.

 

(q)         “Stock Fund” shall mean the investment option consisting of Sponsor
Stock.

 

2.            A new Section 5(f) provided below is inserted, and the existing
Section 5(f) is re-designated as Section 5(g):

 

(f)    Sponsor Stock.  Trust investments in Sponsor Stock shall be made via the
Stock Fund.

 

(I)        ACQUISITION LIMIT.  PURSUANT TO THE PLAN, THE TRUST MAY BE INVESTED
IN SPONSOR STOCK TO THE EXTENT NECESSARY TO COMPLY WITH INVESTMENT DIRECTIONS
UNDER THIS AGREEMENT. THE SPONSOR SHALL BE RESPONSIBLE FOR PROVIDING SPECIFIC
DIRECTION ON ANY ACQUISITION LIMITS REQUIRED BY THE PLAN OR APPLICABLE LAW.

 

(II)       DUTY.  THE SPONSOR SHALL CONTINUALLY MONITOR THE SUITABILITY OF
ACQUIRING AND HOLDING SPONSOR STOCK.  THE TRUSTEE SHALL NOT BE LIABLE FOR ANY
LOSS OR EXPENSE WHICH ARISES FROM THE DIRECTIONS OF THE SPONSOR WITH RESPECT TO
THE ACQUISITION AND HOLDING OF SPONSOR STOCK, UNLESS IT IS CLEAR ON THEIR FACE
THAT THE ACTIONS TO BE TAKEN UNDER THOSE DIRECTIONS WOULD BE PROHIBITED BY ANY
APPLICABLE LAW OR WOULD BE CONTRARY TO THE TERMS OF THIS AGREEMENT.

 

(III)      PURCHASES AND SALES OF SPONSOR STOCK.  THE APPLICABLE PROVISIONS OF
THE SERVICE AGREEMENT BETWEEN THE SPONSOR AND THE TRUSTEE, ALONG WITH (A) AND
(B) BELOW (EXCEPT AS OTHERWISE PROVIDED IN SUCH SERVICE AGREEMENT) SHALL GOVERN
PURCHASES AND SALES OF SPONSOR STOCK.

 

--------------------------------------------------------------------------------


 

(A)      PURCHASES AND SALES FROM OR TO SPONSOR.  IF DIRECTED BY THE SPONSOR IN
WRITING PRIOR TO THE TRADING DATE, THE TRUSTEE MAY PURCHASE OR SELL SPONSOR
STOCK FROM OR TO THE SPONSOR IF THE PURCHASE OR SALE IS FOR ADEQUATE
CONSIDERATION AND NO COMMISSION IS CHARGED.  IF SPONSOR CONTRIBUTIONS (EMPLOYER)
OR CONTRIBUTIONS MADE BY THE SPONSOR TO HYPOTHETICAL PARTICIPANTS (EMPLOYEE)
ACCOUNTS UNDER THE PLAN ARE TO BE INVESTED IN SPONSOR STOCK, THE SPONSOR MAY
TRANSFER SPONSOR STOCK IN LIEU OF CASH TO THE TRUST.

 

(B)       USE OF AN AFFILIATED BROKER.  THE SPONSOR HEREBY DIRECTS THE TRUSTEE
TO USE NFSLLC TO PROVIDE BROKERAGE SERVICES IN CONNECTION WITH ANY PURCHASE OR
SALE OF SPONSOR STOCK.   NFSLLC SHALL EXECUTE SUCH DIRECTIONS DIRECTLY OR
THROUGH ANY OF ITS AFFILIATES.   THE PROVISION OF BROKERAGE SERVICES SHALL BE
SUBJECT TO THE FOLLOWING:

 

(1)           As consideration for such brokerage services, the Sponsor agrees
that NFSLLC shall be entitled to remuneration under this direction provision in
the amount of $0.029 commission on each share of Sponsor Stock in a singular
transaction.  Any increase in such remuneration may be made only by a written
agreement between Sponsor and Trustee.

 

(2)           Any successor organization of NFSLLC, through reorganization,
consolidation, merger or similar transactions, shall, upon consummation of such
transaction, become the successor broker in accordance with the terms of this
authorization provision.

 

(3)           The Trustee and NFSLLC shall continue to rely on this direction
provision until notified to the contrary.  The Sponsor reserves the right to
terminate this direction upon written notice to NFSLLC (or its successor) and
the Trustee, in accordance with this Agreement.

 

(IV)      SECURITIES LAW REPORTS.  THE SPONSOR SHALL BE RESPONSIBLE FOR FILING
ALL REPORTS REQUIRED UNDER FEDERAL OR STATE SECURITIES LAWS WITH RESPECT TO THE
TRUST’S OWNERSHIP OF SPONSOR STOCK, INCLUDING, WITHOUT LIMITATION, ANY REPORTS
REQUIRED UNDER SECTION 13 OR 16 OF THE SECURITIES EXCHANGE ACT OF 1934, AND
SHALL IMMEDIATELY NOTIFY THE TRUSTEE IN WRITING OF ANY REQUIREMENT TO STOP
PURCHASES OR SALES OF SPONSOR STOCK PENDING THE FILING OF ANY REPORT.  THE
SPONSOR SHALL BE RESPONSIBLE FOR THE REGISTRATION OF ANY PLAN INTERESTS TO THE
EXTENT REQUIRED UNDER FEDERAL OR STATE SECURITIES LAW.  THE TRUSTEE SHALL
PROVIDE TO THE SPONSOR SUCH INFORMATION ON THE TRUST’S OWNERSHIP OF SPONSOR
STOCK AS THE SPONSOR MAY REASONABLY REQUEST IN ORDER TO COMPLY WITH FEDERAL OR
STATE SECURITIES LAWS.

 

(V)   VOTING AND TENDER OFFERS.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE PROVISIONS OF THIS SECTION SHALL GOVERN THE VOTING

 

--------------------------------------------------------------------------------


 

AND TENDERING OF SPONSOR STOCK HELD UNDER THE TRUST.  THE SPONSOR SHALL PROVIDE
DIRECTION TO THE TRUSTEE WITH RESPECT TO ANY PROXY VOTING, ANY TENDER OR
EXCHANGE OFFER, OR ANY OTHER SIMILAR SHAREHOLDER RIGHT, AND THE TRUSTEE SHALL
VOTE, TENDER OR EXCHANGE SHARES OF SPONSOR STOCK IN ACCORDANCE WITH TIMELY,
WRITTEN DIRECTION FROM THE SPONSOR.  UNLESS OTHERWISE REQUIRED BY APPLICABLE
LAW, THE TRUSTEE SHALL NOT TAKE ANY ACTION WITH RESPECT TO A VOTE, TENDER,
EXCHANGE OR SIMILAR SHAREHOLDER RIGHT IN THE ABSENCE OF INSTRUCTION FROM THE
SPONSOR.  FOR THESE PURPOSES, A TIMELY DIRECTION IS ONE THAT IS RECEIVED AT A
TIME THAT REASONABLY ALLOWS THE TRUSTEE TO EXERCISE SHAREHOLDER RIGHTS, THROUGH
A CUSTODIAN, IF APPLICABLE.

 

(VI)  GENERAL.  WITH RESPECT TO ALL SHAREHOLDER RIGHTS OTHER THAN THE RIGHT TO
VOTE, THE RIGHT TO TENDER, AND THE RIGHT TO WITHDRAW SHARES PREVIOUSLY TENDERED,
THE TRUSTEE SHALL FOLLOW THE DIRECTIONS OF THE SPONSOR IN ACCORDANCE WITH THE
PROCEDURES DESCRIBED IN (V) ABOVE.

 

(VII)     CONVERSION.  ALL PROVISIONS IN THIS SECTION 5(F) SHALL ALSO APPLY TO
ANY SECURITIES RECEIVED AS A RESULT OF A CONVERSION OF SPONSOR STOCK.

 

IN WITNESS WHEREOF, the Sponsor and the Trustee have caused this Amendment to be
executed by duly authorized individuals as of the day and year first written
above.

 

 

REGIS CORPORATION (Sponsor)

 

 

 

By:

/s/ Eric A. Bakken

 

Name:

Eric A. Bakken

 

Title:

Senior Vice President & General Counsel

 

Date:

November 10, 2008

 

 

 

 

 

FIDELITY MANAGEMENT TRUST

 

COMPANY (FMTC)

 

 

 

 

 

By:

 

 

 

FMTC Authorized Signatory

 

Name:

 

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------